 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11       AVALANCHE FUNDING, LLC, a                       No. 2:16-cv-02555-TLN-KJN
         Colorado limited liability company,
12
                           Plaintiff,
13                                                       ORDER
                v.
14
         SYED M. ARIF, et al.,
15
                           Defendant.
16

17

18             This matter is before the Court on Plaintiff Avalanche Funding, LLC’s (“Plaintiff”)

19   Motion for Summary Judgment. (ECF No. 123.) None of the Defendants1 have opposed the

20
     1       The named Defendants are: Syed M. Arif (“Arif”); Syeda Rehana Begum (“Begum”); Tim
21   Swickard (“Swickard”); Mapes Ranch, Inc.; Five Dot Cattle Company; Norman F. Rice
22   (deceased); the testate and intestate successors of Norman F. Rice, and all persons represented by
     the personal representative of the estate of Norman F. Rice; Gloria Rice (deceased), in her
23   individual capacity and as trustee of the Rice 1997 Family Trust; the testate and intestate
     successors of Gloria Rice, and all persons represented by the personal representative of the estate
24   of Gloria Rice; the Rice 1997 Family Trust; Norman Rice Enterprises, Inc.; Matthew G. Huntley;
     Michon Huntley; Ramona Stonebarger (“Stonebarger”) (deceased); the testate and intestate
25   successors of Stonebarger, and all persons represented by the personal representative of the estate
26   of Stonebarger; Art Koffinke (“Koffinke”) (deceased); the testate and intestate successors of
     Koffinke, and all persons represented by the personal representative of the estate of Koffinke;
27   Larry Campbell (“Campbell”) (deceased); the testate and intestate successors of Campbell, and all
     persons represented by the personal representative of the estate of Campbell; Hanson Cattle
28   Company (purported corporation of likely Nevada domicile); Hansen Cattle Company (a Nevada

                                                        1
 1   Motion. For the reasons set forth below, Plaintiff’s unopposed Motion for Summary Judgment is
 2   GRANTED in part and DENIED in part.
 3           I.      FACTUAL AND PROCEDURAL BACKGROUND
 4           Plaintiff, a lender, seeks a foreclosure decree to conduct a judicial foreclosure on a deed of
 5   trust that has been in default for several years.
 6                   A.      Allegations
 7           On July 23, 2008, Arif and Begum (husband and wife) executed and delivered to Plaintiff
 8   a Promissory Note, secured by the “Deed of Trust, Security Agreement, Fixture Filing, Financing
 9   Statement and Assignment of Leases and Rents,” Recording Number 2008-04633, Official
10   Records of Lassen County (“Deed of Trust”), for a plot of approximately 3,200 acres of ranch
11   land in a remote area of Lassen County (the “Property”). (See ECF Nos. 124-1, 124-2; ECF No.
12   125 at 4, 8–15, 40.) Plaintiff is the beneficiary of the Deed of Trust. (ECF No. 124-2 at 1; ECF
13   No. 125 at 40.) To further secure the Note, Arif and Begum also executed and delivered to
14   Plaintiff a Security Agreement, which secures the Note with Arif and Begum’s personal property
15   collateral. (ECF No. 124-3; ECF No. 125 at 45.) On August 6, 2010, Plaintiff and Arif and
16   Begum entered into a Loan Modification of the Note, which extended the maturity date of the
17   loan from July 22, 2010 to August 1, 2011 and modified the payment schedule of the loan. (ECF
18   No. 124-1 at 15–24.)
19           Thereafter, Arif and Begum defaulted on the Note. (ECF No. 49 at 14–15; ECF No. 125
20   at 39.) They have not made a payment on the Note secured by the Property since October 31,
21   2015. (See id.) No one resides on the Property. (ECF No. 125 at 41.) Arif and Begum live in
22   Chicago and have not been on the Property for more than ten years. (Id. at 44.)
23           As relevant to the instant Motion, the Deed of Trust, Note, and Security Agreement
24   contain the following provisions: indicating Plaintiff has a priority interest in the Property (ECF
25   corporation); North American Technical Trading Co., Inc.; a trustee of an unnamed trust to be
26   established referenced in a Notice recorded on February 11, 1997 in volume 660 at page 559;
     Chicago Title Company, in its capacity as Trustee under a Deed of Trust recording number 2008-
27   04633 of Official Records, Lassen County; all persons unknown claiming only legal or equitable
     right, title interest or cloud on Plaintiff’s interest in property; and Does 1–50 (collectively,
28   “Defendants”).

                                                         2
 1   No. 124-1 at 5; ECF No. 124-2 at 7) and default on the Note constitutes a default on the related
 2   security instruments (ECF No. 124-1 at 3; ECF No. 124-3 at 3–4); providing Plaintiff may
 3   recover all costs and expenses incurred in protecting its interest, including attorneys’ fees (ECF
 4   No. 124-1 at 7, 16–17; ECF No. 124-2 at 17, 19, 32; ECF No. 124-3 at 5); and identifying several
 5   remedies available to Plaintiff in the event of a default, such as accelerating all payments due,
 6   taking possession of the Property and related collateral, and foreclosing against the Property and
 7   other security interests (ECF No. 124-1 at 2–3; ECF No. 124-2 at 24–27; ECF No. 124-3 at 4–6).
 8          Based on Arif and Begum’s default on the Note and pursuant to the terms of the security
 9   instruments and relevant agreements, Plaintiff seeks to judicially foreclose on the Property.
10                  B.      Procedural History
11          Plaintiff initiated this action on October 26, 2016. (ECF No. 1.) The operative First
12   Amended Complaint (“FAC”) asserts the following: (1) Promissory Note Claim against Arif and
13   Begum; (2) Reformation of Deed of Trust and for Quiet Title against all parties with respect to an
14   omitted parcel; (4) Judicial Foreclosure of Reformed Deed of Trust against all Defendants; (5)
15   Replevin and Foreclosure of a Security Interest against all Defendants; and (6) Application for the
16   Appointment of Receiver against all Defendants. 2 (ECF No. 6.)
17          Between January and March 2017, Notices of Disclaimer were filed with respect to the
18   following Defendants, by which these Defendants have disclaimed any interest in the Property:
19   Matthew Huntley; Michon Huntley; Norman F. Rice, his testate and intestate successors, and all
20   persons represented by the personal representative of his estate; Gloria Rice, her testate and
21   intestate successors, and all persons represented by the personal representative of her estate; the
22   Rice 1997 Family Trust; Chicago Title Company; and North American Technical Trading Co.,
23   Inc. (ECF Nos. 17–18, 27, 30, 48.)
24          Plaintiff additionally requested an order permitting service of the summons by
25   publication, which the Court granted. (ECF Nos. 39, 45.) Pursuant to the publication order, the
26   2      The original Complaint included a third cause of action, titled “(3) Quiet Title against the
27   Swickard Defendants for all of the Property.” (See ECF No. 1 at 40.) However, Claim Three is
     omitted from the operative FAC entirely. Therefore, the Court only considers Plaintiff’s Claims
28   One, Two, Four, Five, and Six in its analysis of the instant Motion for Summary Judgment.

                                                        3
 1   summons was published in the Lassen County Times on March 14, 21, 28, and April 4, 2017.
 2   (ECF No. 51 at 3; ECF No. 51-1.) Following completion of service by publication, Plaintiff
 3   submitted its Return of Service with respect to the prior unserved Defendants on April 11, 2017.
 4   (ECF No. 51.)
 5          On May 11, 2017, default was entered against the following Defendants: Norman Rice
 6   Enterprises, Inc.; the testate and intestate successors, and all persons represented by the personal
 7   representatives of the estates of decedents Koffinke, Campbell, and Stonebarger, respectively;
 8   and Hansen Cattle Company. (ECF Nos. 66, 67, 68, 69, 70, 73.) The Court declined to enter
 9   default against Campbell, Koffinke, and Stonebarger because they are deceased. (ECF No. 72.)
10   The Court similarly declined to enter default against “A Trustee Of An Unnamed Trust To Be
11   Established Referenced In A Notice Recorded Of February 11, 1997 In Volume 660 At Page 559
12   [sic]” because it is an unnamed party.3 (ECF No. 71.)
13          Meanwhile, on March 13, 2017, Plaintiff entered into a settlement agreement with Arif
14   and Begum. (ECF No. 49; ECF No. 125 at 24–39.) Pursuant to the settlement agreement, the
15   parties filed a “Notice of Consent to Entry of Judgment in Favor of Avalanche Funding, LLC;
16   Consent to Entry of a Foreclosure Decree; Consent to the Appointment of a Receiver; and
17   Assignment of Redemption Rights and Other Rights by Syed M. Arif and Syeda Rehana Begum”
18   (“Arif/Begum Agreement”), which is executed by Arif and Begum. (ECF No. 49; see also ECF
19   No. 125 at 24–39.) Under the Arif/Begum Agreement, Arif and Begum admit all material
20   allegations of the FAC and consent to the entry of a final Judgment and Decree of Foreclosure of
21   the Property in the form submitted by Plaintiff. (ECF No. 49 at 14; ECF No. 125 at 34.) The
22   remaining terms of the Arif/Begum Agreement, as previously filed with the Court, are hereby
23   incorporated by reference in their entirety. (ECF No. 49.)
24          On January 19, 2018, Five Dot Cattle Company, Mapes Ranch, Inc. and Swickard (the
25   “Swickard Parties”) filed an answer to the FAC. (ECF No. 85.) Thereafter, Plaintiff and the
26
     3      Nevertheless, as Plaintiff correctly notes, these parties were properly served pursuant to
27
     publication, following the Court’s approval of Plaintiff’s Motion for Service by Publication (see
28   ECF Nos. 39, 45, 51), and they have also submitted no opposition to the instant Motion.

                                                        4
 1   Swickard Parties reached a settlement agreement by which the Swickard Parties assigned their
 2   interest in the Property to Plaintiff and Plaintiff substituted into the action for the Swickard
 3   Parties. (ECF Nos. 118, 118-1, 119; see also ECF No. 125 at 23–24.)
 4           On January 20, 2019, Plaintiff recorded its Notice of Pendency of Actions concerning the
 5   Property in the official records of Lassen County, California, and the Notice of Lis Pendens was
 6   filed with this Court on February 3, 2017. (ECF No. 125 at 19; see also ECF No. 31.)
 7           On October 29, 2020, Plaintiff filed a motion to appoint a receiver for the Property, which
 8   the Court granted. (ECF Nos. 120, 131.)
 9           On October 29, 2020, Plaintiff filed the instant Motion for Summary Judgment on All
10   Claims for Relief and for a Final Judgment and Entry of a Decree of Foreclosure. (ECF No. 123.)
11   The Motion is unopposed, as all non-defaulting Defendants have either disclaimed all rights to the
12   Property, consented to a judgment and the appointment of a receiver, or have settled with Plaintiff
13   and assigned to Plaintiff their interests in the Property. (See ECF Nos. 17–18, 27, 30, 48, 49, 66,
14   67, 68, 69, 70, 73, 118, 118-1, 119.)
15           II.     STANDARD OF LAW
16           The purpose of summary judgment is to “pierce the pleadings and to assess the proof in
17   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith
18   Radio Corp. (Matsushita), 475 U.S. 574, 587 (1986) (citation omitted). Summary judgment is
19   appropriate when the moving party demonstrates no genuine issue as to any material fact exists
20   and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Adickes v.
21   S.H. Kress & Co., 398 U.S. 144, 157 (1970). “In cases that involve . . . multiple causes of action,
22   summary judgment may be proper as to some causes of action but not as to others, or as to some
23   issues but not as to others, or as to some parties, but not as to others.” Conte v. Jakks Pac., Inc.,
24   981 F. Supp. 2d 895, 901–02 (E.D. Cal. 2013) (quoting Barker v. Norman, 651 F.2d 1107, 1123
25   (5th Cir. 1981)); see also Robi v. Five Platters, Inc., 918 F.2d 1439 (9th Cir. 1990); Cheng v.
26   Comm’r Internal Revenue Serv., 878 F.2d 306, 309 (9th Cir. 1989). A court may grant summary
27   adjudication as to specific issues if it will narrow the issues for trial. First Nat’l Ins. Co. v.
28   F.D.I.C., 977 F. Supp. 1051, 1055 (S.D. Cal. 1977).

                                                          5
 1          Under summary judgment practice, the moving party always bears the initial
 2   responsibility of informing the district court of the basis of its motion, and “identifying those
 3   portions of the pleadings, depositions, answers to interrogatories, and admissions on file together
 4   with affidavits, if any, which it believes demonstrate the absence of a genuine issue of material
 5   fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotations omitted). To carry
 6   its burden of production on summary judgment, a moving party “must either produce evidence
 7   negating an essential element of the nonmoving party’s claim or defense or show that the
 8   nonmoving party does not have enough evidence of an essential element to carry its ultimate
 9   burden of persuasion at trial.” Nissan Fire & Marine Ins. Co. v. Fritz Companies, Inc. (Nissan
10   Fire), 210 F.3d 1099, 1102 (9th Cir. 2000). “If a moving party fails to carry its initial burden of
11   production, the nonmoving party has no obligation to produce anything, even if the nonmoving
12   party would have the ultimate burden of persuasion at trial.” Id. at 1102–03; see Adickes, 398
13   U.S. at 160. If, however, a moving party carries its burden of production, the burden then shifts
14   to the nonmoving party to establish that a genuine issue as to any material fact actually does exist.
15   Matsushita, 475 U.S. at 585–87.
16          In the endeavor to establish the existence of a factual dispute, the nonmoving party need
17   not establish a material issue of fact conclusively in its favor but need only show the claimed
18   factual dispute “require[s] a jury or judge to resolve the parties’ differing versions of the truth at
19   trial.” First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968). Nevertheless,
20   “[t]he mere existence of a scintilla of evidence in support of the [nonmoving party’s] position will
21   be insufficient.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986). Similarly, the
22   nonmoving party may not merely rely upon the mere allegations or denials of its pleadings or
23   “show that there is some metaphysical doubt as to the material facts,” but must instead tender
24   evidence of specific facts in the form of affidavits and/or admissible discovery material, in
25   support of its contention that the dispute exists. Matsushita, 475 U.S. at 586; Estate of Tucker v.
26   Interscope Records, 515 F.3d 1019, 1030 (9th Cir. 2008) (quoting Fed. R. Civ. P. 56(c), (e)).
27   Finally, the nonmoving party must demonstrate the fact in contention is material, i.e., a fact that
28   might affect the outcome of the suit under the governing law, and that the dispute is genuine, i.e.,

                                                         6
 1   the evidence is such that a reasonable jury could return a verdict for the nonmoving party.
 2   Anderson, 477 U.S. at 248, 251–52.
 3          In resolving the summary judgment motion, the court examines the pleadings, depositions,
 4   answers to interrogatories, and admissions on file, together with any applicable affidavits. Fed.
 5   R. Civ. P. 56(c); SEC v. Seaboard Corp., 677 F.2d 1301, 1305–06 (9th Cir. 1982). The evidence
 6   of the nonmoving party is to be believed and all reasonable inferences that may be drawn from
 7   the facts pleaded before the court must be drawn in favor of the nonmoving party. Anderson, 477
 8   U.S. at 255. Nevertheless, mere disagreement as to legal implications of the material facts does
 9   not bar summary judgment. See Beard v. Banks, 548 U.S. 521, 530 (2006). Rather, the inquiry is
10   “whether the evidence presents a sufficient disagreement to require submission to a jury or
11   whether it is so one-sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at
12   251–52. “If the nonmoving party fails to produce enough evidence to create a genuine issue of
13   material fact, the moving party wins the motion for summary judgment.” Nissan Fire, 210 F.3d
14   at 1103; see also Celotex Corp., 477 U.S. at 322.
15          Even when a summary judgment motion is unopposed, a district court “cannot base the
16   entry of summary judgment on the mere fact that the motion is unopposed, but rather must
17   consider the merits of the motion.” Leramo v. Premier Anesthesia Med. Grp., No. CV F 09-2083
18   LJO JTL, 2011 WL 2680837, at *8 (E.D. Cal. Jul. 8, 2011), aff’d, 514 F. App’x 674 (9th Cir.
19   2013) (quoting United States v. One Piece of Real Property, etc., 363 F.3d 1099, 1101 (11th Cir.
20   2004)); Cristobal v. Siegel, 26 F.3d 1488, 1494–95 & n. 4 (9th Cir. 1994) (unopposed motion
21   may be granted only after court determines that there are no material issues of fact). That is, a
22   district court must still “determine . . . whether the moving party has shown itself to be entitled to
23   judgment as a matter of law.” Leramo, 2011 WL 2680837, at *8 (quoting Anchorage Assocs. v.
24   V.I. Bd. of Tax Review, 922 F.2d 168, 175 (3rd Cir. 1990)). The court may, however, grant an
25   unopposed motion for summary judgment if the movant’s papers are themselves sufficient to
26   support the motion and do not on their face reveal a genuine issue of material fact. See Carmen v.
27   San Francisco Unified School District, 237 F.3d 1026, 1029 (9th Cir. 2001) (“a district court is
28   ‘not required to comb the record to find some reason to deny a motion for summary judgment’”)

                                                         7
 1   (citation omitted); see also North American Specialty Insurance Company v. Royal Surplus Lines
 2   Insurance Company, 541 F.3d 552, 558 (5th Cir. 2008) (if no factual showing is made in
 3   opposition to a motion for summary judgment, the district court is not required to search the
 4   record sua sponte for a triable issue of fact).
 5          III.    ANALYSIS
 6                  A.      Promissory Note Claim Against Arif and Begum (Claim One)
 7          In Claim One, Plaintiff seeks a judgment against Arif and Begum for the unpaid balance
 8   of the Note, including interest, fees, taxes, and attorneys’ fees and costs, as provided for by the
 9   terms of the Deed of Trust and Note. (See ECF No. 6 at 7–9; ECF No. 125 at 39–40, 48–49.)
10   Plaintiff has submitted copies of the security instruments for the Property and the Arif/Begum
11   Agreement in support of its claim. (See ECF Nos. 49, 124-1, 124-2.)
12          As previously discussed, Arif and Begum executed a Note to Plaintiff in the amount of
13   $950,000, secured by the Deed of Trust for the Property. (ECF No. 125 at 39; see also ECF No.
14   124-1 at 1; ECF No. 124-3 at 1.) Arif and Begum defaulted on the Note and no payments have
15   been made since October 31, 2015. (See ECF No. 49 at 14–15; ECF No. 125 at 34, 39.) In the
16   event of default, the Deed of Trust and Note provide that Plaintiff may accelerate all payments
17   due on all principal, interest, and other amounts. (ECF No. 124-1 at 2–3; ECF No. 124-2 at 24–
18   27; see ECF No. 125 at 39–40.) This includes attorneys’ fees, administrative costs, late payment
19   fees, and other “costs and expenses (together with interest thereon at the Default Rate from t he
20   date incurred)” incurred by Plaintiff “to enforce and defend [its] rights under any of the Loan
21   Documents.” (ECF No. 124-1 at 7, 16–17; ECF No. 124-2 at 17, 19, 32; ECF No. 124-3 at 5.)
22          In accordance with the provisions of the Deed of Trust and Note, Plaintiff has calculated
23   the unpaid balance on the Note to be $4,807,615.58 as of October 31, 2015, as follows:
24                  Unpaid Principal:                              $937,900
                    Accrued Interest through 10/31/15:             $3,561,512.74
25                  Late Charges:                                  $136,116.07
                    Advance by Lender to pay delinquent
26                  real estate taxes:                             $172,086.77
                    Total unpaid balance as of 10/31/15:           $4,807,615.58
27

28   (ECF No. 6 at 8; ECF No. 125 at 39.) This figure is exclusive of interest to be charged from

                                                        8
 1   November 1, 2015 onward and Plaintiff’s attorneys’ fees and costs. (See ECF No. 6 at 8–9; ECF
 2   No. 125 at 39.) However, the Note continues to accrue interest on and after November 1, 2015 at
 3   the default rate of 33%. (ECF No. 124-1 at 3; ECF No. 125 at 39.)
 4          Plaintiff additionally claims the terms of the Deed of Trust and Note provide that it is
 5   entitled to a judgment for the deficiency owed under the Note after the completion of the
 6   foreclosure of the Property. (ECF No. 6 at 9; see also ECF No. 124-3 at 5.) Nevertheless,
 7   pursuant to the Arif/Begum Agreement, in exchange for Plaintiff’s consent, assignment of
 8   interest, and stipulations, Plaintiff agreed to waive a personal judgment against Arif and Begum
 9   for any deficiency owed under the Note after the foreclosure sale of the Property, and it has
10   waived its right to recover attorneys’ fees. (ECF No. 49 at 15; ECF No. 125 at 34, 39–40.)
11          Arif and Begum do not oppose Plaintiff’s claim. To the contrary, under the Arif/Begum
12   Agreement, they admit all material facts of the FAC and agree they are indebted to Plaintiff for
13   the unpaid balance of the Note in the amount of $4,807,615.58, plus continuing interest after
14   November 1, 2015. (ECF No. 49 at 14–15; ECF No. 125 at 34.)
15          Based on the record before it, the Court finds Plaintiff has met its burden of demonstrating
16   it is entitled to a judgment against Arif and Begum for the unpaid balance of the Note plus
17   interest thereon on and after November 1, 2015, at the per annum rate of 33%. Nissan Fire, 210
18   F.3d at 1102. Further, pursuant to the Arif/Begum Agreement, this Judgment is “on a non-
19   recourse basis to support [Plaintiff’s] liens on the Property and the Personal Property Collateral”
20   and Plaintiff has waived “a personal judgment against Syed M. Arif and Syeda Rehana Begum
21   for the deficiency due under the Note after the foreclosure sale of the Property.” (ECF No. 49 at
22   15.) Accordingly, Plaintiff’s Motion is GRANTED as to Claim One.
23                  B.      Reformation of Deed of Trust Against All Parties with Respect to an
24                          Omitted Parcel (Claim Two)
25          Plaintiff seeks to reform the Deed of Trust to include a parcel which Plaintiff contends
26   was omitted from the original Deed of Trust due to a scrivener’s error (“Omitted Parcel”). (ECF
27   No. 6 at 9–39; ECF No. 125 at 40–41, 49–50.) The legal description for the Omitted Parcel
28   Plaintiff seeks to add to the legal description for the Deed of Trust for the Property is as follows:

                                                        9
 1                  THE FOLLOWING DESCRIBED PROPERTY LOCATED IN
                    THE COUNTY OF LASSEN STATE OF CALIFORNIA;
 2
                    The North 396 feet of the South 476 feet of the West 550 feet of the
 3                  S.E. ¼ of the N.E. ¼ of Section 11, T. 23 N., R.17 E. M.D.M.

 4                  EXCEPTING THEREFROM, ALL THE COAL AND OTHER
                    MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
 5                  TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
                    CONTAINED IN THE PATENT FROM THE UNITED STATES
 6                  OF AMERICA TO CHARLES A. GALEPPI, RECORDED April
                    07,1941, IN BOOK 39 PAGE 472, OF DEEDS.
 7

 8   (ECF No. 6 at 17; ECF No. 125 at 40.)

 9          Plaintiff claims that at the time Arif and Begum executed and delivered the Deed of Trust

10   to Plaintiff, they owned a small parcel of land that they acquired from the State of California

11   Department of Transportation by a Deed dated September 2, 2005, and recorded on October 17,

12   2005, Recording No. 2005-09942. (ECF No. 6 at 17; ECF No. 125 at 40.) This parcel is entirely

13   landlocked by the Property and was only excluded from the Deed of Trust due to a scrivener’s

14   error. (Id.) Plaintiff therefore requests the Deed of Trust be reformed to correct the scrivener’s

15   error and to reflect the legal description of the entire Property, inclusive of the Omitted Parcel, as

16   follows:

17                  THE FOLLOWING DESCRIBED PROPERTY LOCATED IN
                    THE COUNTY OF LASSEN, STATE OF CALIFORNIA:
18
                    THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN
19                  THE UNINCORPORATED AREA, COUNTY OF LASSEN,
                    STATE OF CALIFORNIA AND IS DESCRIBED AS FOLLOWS:
20
                    IN TOWNSHIP 24 NORTH, RANGE 17 EAST, MOUNT DIABLO
21                  MERIDIAN, ACCORDING TO THE OFFICIAL PLAT
                    THEREOF.
22
                    SECTION 13: THE E 1/2 OF THE NW 1/4; THE NE 1/4 OF THE
23                  SW 1/4; AND THE W 1/2 OF THE E 1/2.

24                  EXCEPTING THEREFROM THE PARCEL DESCRIBED IN THE
                    DEED TO THE STATE OF CALIFORNIA, RECORDED MAY 03,
25                  1968, IN BOOK 221 PAGE 378, OF OFFICIAL RECORDS.

26                  ALSO EXCEPTING THEREFROM A STRIP OF LAND, 100
                    FEET IN WIDTH, AS DESCRIBED IN THE JUDGMENT OF
27                  CONDEMNATION IN FAVOR OF CHARLES MORAN, ET AL,
                    RECORDED FEBRUARY 08, 1888, IN BOOK F PAGE 326, OF
28                  DEEDS.

                                                        10
 1   ALSO EXCEPTING THEREFROM ALL THAT PORTION
     LYING WESTERLY OF THE EASTERLY LINE OF THE
 2   WESTERN PACIFIC RAILROAD AND THAT PORTION LYING
     EASTERLY OF THE WESTERLY LINE OF U.S. HIGHWAY 395,
 3   AS DESCRIBED IN THE DEED TO THE STATE OF
     CALIFORNIA, RECORDED SEPTEMBER 22, 1933, IN BOOK 30
 4   PAGE 246, OF DEEDS.

 5   SECTION 24: LOTS 2, 3 AND 4; THE W 1/2 OF THE E 1/2; THE
     E 1/2 OF NW 1/4; AND THE NE 1/4 OF THE SW 1/4.
 6
     EXCEPTING THEREFROM A STRIP OF LAND, 100 FEET IN
 7   WIDTH, AS DESCRIBED IN THE JUDGMENT OF
     CONDEMNATION IN FAVOR OF CHARLES MORAN, ET AL,
 8   RECORDED FEBRUARY 08, 1888, IN BOOK F PAGE 326, OF
     DEEDS.
 9
     ALSO EXCEPTING THEREFROM A STRIP OF LAND 100 FEET
10   IN WIDTH AS DESCRIBED IN THE DEED TO WESTERN
     PACIFIC RAILWAY COMPANY, RECORDED APRIL 10, 1905,
11   IN BOOK P PAGE 214, OF DEEDS.

12   ALSO EXCEPTING THEREFROM A STRIP OF LAND 200 FEET
     IN WIDTH AS DESCRIBED IN THE DEED TO WESTERN
13   PACIFIC RAILWAY COMPANY, RECORDED FEBRUARY 08,
     1906, IN BOOK P PAGE 632, OF DEEDS.
14
     ALSO EXCEPTING THEREFROM PARCELS 1 AND 2 AS
15   DESCRIBED IN THE DEED TO ERMIN J. HINTZ RECORDED
     September 13, 1967, IN BOOK 216 PAGE 472, OF OFFICIAL
16   RECORDS.

17   SECTION 25: LOTS 1, 2, 3 AND 4; AND THE W 1/2 OF THE SW
     1/4.
18
     SECTION 26: THE S 1/2 OF THE SE 1/4.
19
     SECTION 34: THE E 1/2 OF THE SE 1/4; AND THE SW 1/4 OF
20   THE SE 1/4.

21   EXCEPTING FROM THE NE 1/4 OF THE SE 1/4; AND THE SW
     1/4 OF THE SE 1/4, ALL THE COAL AND OTHER MINERALS
22   IN SAID LANDS, TOGETHER WITH THE RIGHT TO
     PROSPECT FOR, MINE AND REMOVE THE SAME AS
23   CONTAINED IN THE PATENT FROM THE UNITED STATES
     OF AMERICA TO FRED E. GALEPPI, RECORDED MAY 11,
24   1982, IN BOOK 401 PAGE 521, OF OFFICIAL RECORDS.

25   SECTION 35: THE W 1/2 OF THE SW 1/4.

26   SECTION 36: THE SW 1/4 OF THE NE 1/4; THE SE 1/4 OF THE
     NW 1/4; THE E 1/2 OF THE SW 1/4; AND THE SW 1/4 OF THE
27   SW 1/4.

28   EXCEPTING THEREFROM A STRIP OF LAND 150 FEET IN

                                 11
 1   WIDTH AS DESCRIBED IN THE DEED TO WESTERN PACIFIC
     RAILWAY COMPANY, RECORDED MARCH 15, 1905, IN
 2   BOOK P PAGE 159, OF DEEDS.

 3   IN TOWNSHIP 23 NORTH, RANGE 17 EAST, MOUNT DIABLO
     MERIDIAN, ACCORDING TO THE OFFICIAL PLAT
 4   THEREOF.

 5   SECTION 1: LOTS 1 AND 2; THE S 1/2 OF THE NW 1/4; THE
     SW 1/4 OF THE NE 1/4; THE W 1/2 OF THE SE 1/4; AND THE S
 6   1/2 OF THE SW 1/4.

 7   EXCEPTING THEREFROM THE PARCEL DESCRIBED IN THE
     DEED TO THE STATE OF CALIFORNIA, RECORDED
 8   SEPTEMBER 04, 1926, IN BOOK 18 PAGE 189, OF DEEDS.

 9   ALSO EXCEPTING THEREFROM THE PARCEL DESCRIBED
     IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED
10   AUGUST 10, 1992, IN BOOK 560 PAGE 500, OF OFFICIAL
     RECORDS.
11
     ALSO EXCEPTING FROM THE S 1/2 OF THE SW 1/4, ALL THE
12   COAL AND OTHER MINERALS IN SAID LANDS, TOGETHER
     WITH THE RIGHT TO PROSPECT FOR, MINE AND REMOVE
13   THE SAME AS CONTAINED IN THE PATENT FROM THE
     UNITED STATES OF AMERICA TO CHARLES A. GALEPPI,
14   RECORDED APRIL 07, 1941, IN BOOK 39 PAGE 472, OF
     DEEDS.
15
     SECTION 2: LOTS 1, 2, 3 AND 4; THE SE 1/4 OF THE NW 1/4;
16   THE S 1/2 OF THE NE 1/4; THE N 1/2 OF THE SE 1/4; THE SW
     1/4 OF THE SE 1/4; THE E 1/2 OF THE SW 1/4; AND THE SW
17   1/4 OF THE SW 1/4.

18   EXCEPTING FROM THE SW 1/4 OF THE SW 1/4, ALL THAT
     PORTION THEREOF LYING SOUTHERLY AND EASTERLY
19   OF THE NORTHWESTERLY LINE OF THE STRIP OF LAND
     100 FEET IN WIDTH CONVEYED TO WESTERN PACIFIC
20   RAILWAY COMPANY BY DEED, RECORDED JUNE 06, 1905,
     IN BOOK P PAGE 341, OF DEEDS.
21
     EXCEPTING FROM THE SW 1/4 OF THE SE 1/4, ALL THE
22   COAL AND OTHER MINERALS IN SAID LANDS, TOGETHER
     WITH THE RIGHT TO PROSPECT FOR, MINE AND REMOVE
23   THE SAME AS CONTAINED IN THE PATENT FROM THE
     UNITED STATES OF AMERICA TO CHARLES A. GALEPPI,
24   RECORDED April 07,1941, IN BOOK 39 PAGE 472, OF DEEDS.

25   ALSO EXCEPTING THEREFROM THE PARCEL DESCRIBED
     IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED
26   AUGUST 10, 1992, IN BOOK 560 PAGE 500, OF OFFICIAL
     RECORDS.
27
     SECTION 3: LOT 1 AND 2; THE S 1/2 OF THE NE 1/4; AND THE
28   SE 1/4.

                                12
 1   EXCEPTING FROM LOT 2: THE SE 1/4 OF THE NE 1/4; AND
     THE S 1/2 OF THE SE 1/4, ALL THE COAL AND OTHER
 2   MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
     TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
 3   CONTAINED IN THE PATENT FROM THE UNITED STATES
     OF AMERICA TO FRED E. GALEPPI, RECORDED MAY 11,
 4   1982, IN BOOK 401 PAGE 521, OF OFFICIAL RECORDS.

 5   SECTION 10: THE N 1/2 OF THE NE 1/4.

 6   EXCEPTING THEREFROM, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
 7   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
 8   OF AMERICA TO FRED E. GALEPPI, RECORDED MAY 11,
     1982, IN BOOK 401 PAGE 52l, OF OFFICIAL RECORDS.
 9
     SECTION 11: THE E 1/2 OF THE E 1/2; AND THE NW 1/4 OF
10   THE NE 1/4.

11   THE NORTH 396 FEET OF THE SOUTH 476 FEET OF THE
     WEST 550 FEET OF THE S.E. ¼ OF THE N.E. ¼ OF SECTION
12   11, T. 23 N., R.17 E. M.D.M.

13   EXCEPTING THEREFROM, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
14   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
15   OF AMERICA TO CHARLES A. GALEPPI, RECORDED April
     07,1941, IN BOOK 39 PAGE 472, OF DEEDS.
16
     ALSO EXCEPTING THEREFROM THE PARCEL DESCRIBED
17   IN THE DEED TO THE STATE OF CALIFORNIA, RECORDED
     AUGUST 10, 1992, IN BOOK 560 PAGE 500, OF OFFICIAL
18   RECORDS.

19   SECTION 12: THE NW 1/4 OF THE NW 1/4.

20   EXCEPTING THEREFROM, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE R1GHT
21   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
22   OF AMERICA TO CHARLES A. GALEPPI, RECORDED APRIL
     07, 1941, IN BOOK 39 PAGE 472, OF DEEDS.
23
     SECTION 14: THE N 1/2 OF THE NE 1/4; THE E 1/2 OF THE NW
24   1/4; THE NE 1/4 OF THE SW 1/4; AND THE W 1/2 OF THE SE
     1/4.
25
     EXCEPTING THEREFROM THE PARCEL DESCRIBED IN THE
26   DEED TO THE STATE OF CALIFORNIA, RECORDED
     AUGUST 10, 1992, IN BOOK 560 PAGE 500, OF OFFICIAL
27   RECORDS.

28   ALSO EXCEPTING FROM THE N 1/2 OF THE NE 1/4 AND THE

                                13
 1   NE 1/4 OF THE NW 1/4, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
 2   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
 3   OF AMERICA TO CHARLES A. GALEPPI, RECORDED APRIL
     07, 1941, IN BOOK 39 PAGE 472, OF DEEDS.
 4
     SECTION 15: THE SW 1/4 OF THE NE 1/4; AND THE W 1/2 OF
 5   THE SE 1/4.

 6   EXCEPTING THEREFROM, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
 7   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
 8   OF AMERICA TO THE HEIRS OF ARTHUR PAUL PENSA,
     RECORDED MAY 11, 1982, IN BOOK 401 PAGE 527, OF
 9   OFFICIAL RECORDS.

10   SECTION 22: THE NW 1/4 OF THE NE 1/4.

11   EXCEPTING THEREFROM, ALL THE COAL AND OTHER
     MINERALS IN SAID LANDS, TOGETHER WITH THE RIGHT
12   TO PROSPECT FOR, MINE AND REMOVE THE SAME AS
     CONTAINED IN THE PATENT FROM THE UNITED STATES
13   OF AMERICA TO THE HEIRS OF ARTHUR PAUL PENSA,
     RECORDED MAY 11, 1982, IN BOOK 401 PAGE 527, OF
14   OFFICIAL RECORDS.

15   APN: 143-070-07, 143-070-12, 143-070-13, 143-070-15, 143-100-
     03, 143-100-07, 143-100-20, 143-100-22, 143-100-24, 143-100-26,
16   145-020-05, 145-020-06, 145-030-03, 145-030-04, 145-030-05,
     145-030-11, 145-030-16, 145-040-12, 145-050-12, 145-050-15,
17   145-050-04

18   Parcel No.: 143-070-07

19   Together with all of Trustor’s right, title and interest, whether now
     owned or hereafter acquired, in and to the following:
20
                    (a) All buildings, structures, and improvements now
21          or hereafter located on such tract or tracts, as well as all
            rights-of-way, easements, and other appurtenances thereto
22          (“Improvements”);

23                  (b) Any land lying between the boundaries of such
            tract or tracts and the center line of any adjacent street, road,
24          avenue, or alley, whether opened or proposed, if any;

25                 (c) All of the rents, income, receipts, revenues, issues
            and profits of and from such tract or tracts and improvements;
26
                    (d) All (i) water and water rights (whether decreed or
27          undecreed, tributary, nontributary or not nontributary,
            surface or underground, or appropriated or unappropriated),
28          including, without limitation, those certain water rights

                                        14
 1   granted in Decree No. 12999, entered August 9, 1976, in
     Book 26 of Judgments, Page 20, by the Superior Court for
 2   Lassen County concerning the Long Valley Creek Stream
     System within California in Counties of Lassen, Sierra and
 3   Plumas; (ii) ditches and ditch rights; (iii) spring and spring
     rights; (iv) reservoir and reservoir rights; and (v) shares of
 4   stock in water, ditch and canal companies and all other
     evidence of such rights, which are now owned or hereafter
 5   acquired by Trustor and which are appurtenant to or which
     have been used in connection with such tract or tracts or
 6   improvements;

 7          (e) All minerals, crops, timber, trees, shrubs, flowers,
     and landscaping features now or hereafter located on, under
 8   or above such tract or tracts;

 9           (f) All machinery, apparatus, equipment, fittings,
     fixtures (whether actually or constructively attached, and
10   including all trade, domestic, and ornamental fixtures) now
     or hereafter located in, upon, or under such tract or tracts or
11   improvements and used or usable in connection with any
     present or future operation thereof, including but not limited
12   to all heating, air-conditioning, freezing, lighting, laundry,
     incinerating and power equipment; engines; pipes; pumps;
13   tanks; motors; conduits; switchboards; plumbing, lifting,
     cleaning, fire prevention, fire extinguishing, refrigerating,
14   ventilating, cooking, and communications apparatus; boilers,
     water heaters, ranges, furnaces, and burners; appliances;
15   vacuum cleaning systems; elevators; escalators; shades;
     awnings; screens; storm doors and windows; stoves;
16   refrigerators; attached cabinets; partitions; ducts and
     compressors; rugs and carpets; draperies; and all additions
17   thereto and replacements therefor;

18           (g) All rights to the payment of money, accounts,
     accounts receivable, reserves, deferred payments, refunds,
19   cost savings, payments and deposits, whether now or later to
     be received from third parties (including all earnest money
20   sales deposits) or deposited by Trustor with third parties
     (including all utility deposits), escrow funds, escrow
21   accounts, contract rights, management agreements,
     construction agreements or contracts, franchise agreements,
22   development and use rights, governmental permits and
     licenses, including, without limitation, that certain Use
23   Permit (File No. 2002-113) issued by the Lassen County
     Planning Commission on February 26, 2003 for the operation
24   of a Pozzolan mine, applications, architectural and
     engineering plans, specifications and drawings, as-built
25   drawings, chattel paper, instruments, documents, notes,
     drafts and letters of credit (other than letters of credit in favor
26   of Beneficiary), which arise from or relate to construction on
     the Land, occupancy, management, operation, or to any
27   business now or hereafter to be conducted on it, or to the Land
     and Improvements generally;
28

                                 15
 1           (h) All proceeds, including all claims to and demands
     for them, of the voluntary or involuntary conversion of any
 2   of the Property or the other property described above into
     cash or liquidated claims, including proceeds from the sale or
 3   other disposition of the Property or other property described
     herein, including, but not limited to, all present and future
 4   Leases, Sales Contracts (defined below), rights to payment of
     money as well as proceeds of all present and future fire,
 5   hazard or casualty insurance policies and all condemnation
     awards or payments now or later to be made by any public
 6   body or decree by any court of competent jurisdiction for any
     taking or in connection with any condemnation or eminent
 7   domain proceeding, and all causes of action and their
     proceeds for any damage or injury to the Property or the other
 8   property described above or any part of them, or breach of
     warranty in connection with the construction of the
 9   Improvements, including causes of action arising in tort,
     contract, fraud or concealment of a material fact;
10
             (i) All development rights associated with such tract
11   or tracts, whether previously or subsequently transferred to
     such tract or tracts from other real property or now or
12   hereafter susceptible of transfer from such tract or tracts to
     other real property;
13
            (j) All awards and payments, including interest
14   thereon, resulting from the exercise of any right of eminent
     domain or any other public or private taking of, injury to, or
15   decrease in the value of, any of such property;

16          (k) All books and records pertaining to any and all of
     the property described above, including computer-readable
17   memory and any computer hardware or software necessary to
     access and process such memory;
18
            (l) All trade names and trademarks;
19
              (m) all of Trustor’s interest in and to the Loan funds,
20   whether disbursed or not, and any of Trustor’s funds now or
     later to be held by or on behalf of Beneficiary;
21
             (n) Any and all contracts and agreements for the sale
22   of all or any portion of the Property and all rights to any and
     all earnest money deposits, sales proceeds and all other
23   payments now or hereafter due thereunder (“Sales
     Contracts”). Trustor represents and warrants that there are no
24   current Sales Contracts affecting the Property;

25          (o) All of Trustor’s right, title and interest in and to
     any association or joint ownership association, now or
26   hereafter formed pursuant to a declaration (the
     “Association”) and interest in any common areas or common
27   elements and any limited common areas or limited common
     elements of the Property owned by the Association; and
28

                                16
 1                                 (p) All other and greater rights and interests of every
                            nature in such tract or tracts and in the possession or use
 2                          thereof and income therefrom, whether now owned or
                            subsequently acquired by Trustor.
 3

 4   (ECF No. 6 at 17–24; see also ECF No. 125 at 25–35, 40–41.) The Court deems Plaintiff’s

 5   requested relief is warranted as follows.

 6          “To reform an agreement, the aggrieved party must show: 1) the true intent of the parties

 7   by clear and convincing evidence and that the error was a ‘mutual mistake’[;] and 2) that

 8   reformation will not prejudice the rights acquired by bona fide purchasers.” In re Pavich, 191

 9   B.R. 838, 845 (Bankr. E.D. Cal. 1996) (citing Cal. Civ. Code § 3399; Shupe v. Nelson, 254 Cal.

10   App. 2d 693, 699–700 (1967)). “If the above two-part test is satisfied, the court may reform a

11   deed of trust nunc pro tunc.” Id. (citing Western Fed. Sav. & Loan Ass’n v. Heflin Corp., 797 F.

12   Supp. 790, 793 (N.D. Cal. 1992)).

13          As to the mutuality of mistake, Plaintiff has submitted evidence that Arif and Begum

14   admit its allegations with respect to the scrivener’s error concerning the Property and Omitted

15   Parcel. (See ECF No. 49 at 14; ECF No. 125 at 34–35.) Specifically, in the Arif/Begum

16   Agreement, Arif and Begum stipulate that the Omitted Parcel, which is entirely landlocked by the

17   Property, was inadvertently left out of the legal description in the Deed of Trust due to a

18   scrivener’s error. (ECF No. 49 at 15–16.) The Court finds Plaintiff has satisfied its burden of

19   establishing by clear and convincing evidence that the error was a “mutual mistake” and that the

20   parties intended for the Omitted Parcel to be included in the Deed of Trust description for the

21   Property. Nissan Fire, 210 F.3d at 1102; Pavich, 191 B.R. at 845.

22          Furthermore, the Court is satisfied that the reformation will not “prejudice the rights

23   acquired by bona fide purchasers” because Plaintiff currently holds all interests in the Property.

24   Pavich, 191 B.R. at 845. Plaintiff has demonstrated that it is the current beneficiary of the Deed

25   of Trust. (ECF No. 124-2 at 1; ECF No. 125 at 40.) As previously noted, Plaintiff’s claim is

26   unopposed by any Defendant. Indeed, the majority of Defendants either defaulted or submitted

27   Notices of Disclaimer, disclaiming all interest in the Property. (See ECF Nos. 17–18, 27, 30, 48,

28   66, 67, 68, 69, 70, 73.) The Swickard Parties settled with Plaintiff, assigned all interests in the

                                                        17
 1   Property to Plaintiff, and Plaintiff substituted into the action for them. (ECF Nos. 118, 118-1,
 2   119.) The remaining Defendants (Arif and Begum) have also settled with Plaintiff and assigned
 3   their interests in the Property to Plaintiff. (ECF No. 49 at 18; ECF No. 125 at 24, 37–38.)
 4   Further, per the Arif/Begum Agreement, Arif and Begum agree that the Deed of Trust should be
 5   reformed to include the Omitted Parcel in its description of the Property. (ECF No. 49 at 15–16.)
 6          Based on the record before it, the Court finds Plaintiff has met its burden of demonstrating
 7   the legal description of the Property in the Deed of Trust must be reformed to include the Omitted
 8   Parcel. Nissan Fire, 210 F.3d at 1102; Pavich, 191 B.R. at 845. Therefore, Plaintiff’s Motion is
 9   GRANTED as to Claim Two.
10          The Deed of Trust is hereby reformed as follows: The Omitted Parcel shall be included in
11   the legal description in the Deed of Trust as described above and pledged to Plaintiff under the
12   Deed of Trust. As such, the priority date of Plaintiff’s lien on the Omitted Parcel is the July 30,
13   2008 recording date of the Deed of Trust. Plaintiff shall therefore have a first priority lien on the
14   Omitted Parcel with a priority date of July 30, 2008. The Omitted Parcel shall be foreclosed with
15   the Property as defined herein.
16                  C.      Judicial Foreclosure of Reformed Deed of Trust Against All Defendants
17                          (Claim Four)
18          Plaintiff seeks to judicially foreclose on the Deed of Trust pursuant to California Code of
19   Civil Procedure § 726(a).
20          When a borrower defaults on a loan secured by real property, the lender can seek to
21   recover the debt via judicial or nonjudicial foreclosure. See Cal. Civ. Proc. Code § 726(a); see
22   also Black Sky Capital, LLC v. Cobb, 7 Cal. 5th 156, 159–60 (2019). The lender initiates a
23   judicial foreclosure by filing a lawsuit. See Cal. Civ. Proc. Code § 726(a). If the lender proves its
24   case, the court can order the sale of the property to satisfy the borrower’s debt. See Arabia v.
25   BAC Home Loans Servicing, L.P., 208 Cal. App. 4th 462, 470–71 (2012). Specifically,
26   California Code of Civil Procedure § 726(a) provides:
27                  the court may, by its judgment, direct the sale of the encumbered real
                    property or estate for years therein (or so much of the real property
28                  or estate for years as may be necessary), and the application of the

                                                       18
 1                   proceeds of the sale to the payment of the costs of court, the expenses
                     of levy and sale, and the amount due plaintiff, including, where the
 2                   mortgage provides for the payment of attorney’s fees, the sum for
                     attorney’s fees as the court shall find reasonable, not exceeding the
 3                   amount named in the mortgage.

 4   Cal. Civ. Proc. Code § 726(a).

 5           In a judicial foreclosure, the foreclosing party must establish: “(1) an obligation, such as

 6   execution of a note; (2) the security: execution of the mortgage or deed of trust and its

 7   recordation; (3) default by mortgagor; [4] interests of defendants other than mortgagor; and [5]

 8   attorneys’ fees and other expenses.” ING Bank, FSB v. Ahn, 758 F. Supp. 2d 936, 943 (N.D. Cal.

 9   2010) (citing 5 Witkin, Cal. Proc. § 675).

10           In addition, the foreclosing party is required “to give notice to persons who have a

11   recorded interest in the real property which is junior to that of the foreclosing party.” Diamond

12   Benefits Life Ins. Co. v. Troll (Diamond Benefits), 66 Cal. App. 4th 1, 7 (1998). “A judicial sale

13   removes liens from the property junior to the one being foreclosed if the junior lienors are made

14   parties to the action.” LPP Mortg. Ltd., L.P. v. Gates, No. CV 15-10008 DSF (PLAx), 2017 WL

15   663352, at *2 (C.D. Cal. Feb. 17, 2017), aff’d sub nom. LPP Mortg. Ltd., LP v. Gates Tr. of

16   David W. Gates Tr. dated Aug. 5, 1996, 741 F. App’x 428 (9th Cir. 2018) (internal quotations and

17   citations omitted); cf. Arabia, 208 Cal. App. 4th at 481 (“A junior lienholder’s interest in a

18   property that is subject to a judicial foreclosure on a senior lien is not affected if the junior

19   lienholder is not included as a defendant in the judicial foreclosure action.”).

20           Under certain circumstances, “a judicial foreclosure allows the plaintiff to seek a

21   deficiency judgment against the borrower, if the property is sold for less than the amount of

22   indebtedness.” Arabia, 208 Cal. App. 4th at 471. The amount of the deficiency judgment will be

23   the difference between the fair market value of the property at the time of the foreclosure sale (as

24   determined by the court) and the amount of indebtedness. Id. (citing All. Mortg. Co. v. Rothwell,

25   10 Cal. 4th 1226, 1236 (1995)); see also Roseleaf Corp. v. Chierighino, 59 Cal. 2d 35, 43–44

26   (1963). “However, the debtor has a statutory right of redemption, or an opportunity to regain

27   ownership of the property by paying the foreclosure sale price, for a period of time after

28   foreclosure.” Arabia, 208 Cal. App. 4th at 471 (quoting All. Mortg. Co., 10 Cal. 4th at 1236). “If

                                                         19
 1   the creditor wishes a deficiency judgment, his sale is subject to statutory redemption rights.”
 2   Black Sky Capital, LLC, 7 Cal. 5th at 161. “If he wishes a sale resulting in nonredeemable title,
 3   he must forego the right to a deficiency judgment.” Id.; see also Cal. Civ. Proc. Code § 726(e)
 4   (contemplating waiver of deficiency judgment); DeBerard Props. v. Lim, 20 Cal. 4th 659, 669–70
 5   (1999) (discussing waiver of § 726 protections).
 6           Here, Plaintiff seeks a foreclosure decree that its interest in the Property is senior to the
 7   interests of all Defendants in the Property, that Plaintiff is entitled to foreclose its senior interest
 8   in the Property, and that no redemption rights under California Code of Civil Procedure § 726(e)
 9   exist. (ECF No. 6 at 39–40; ECF No. 125 at 41–45, 50–51.) The Court will evaluate whether
10   Plaintiff has established it is entitled to a judicial foreclosure decree, whether junior interests will
11   be removed upon foreclosure, and whether any statutory redemption rights remain.
12                          i.       Plaintiff is Entitled to Judicial Foreclosure
13           Here, Plaintiff has submitted sufficient evidence to establish it is entitled to judicial
14   foreclosure. As previously discussed in greater detail: (1) Arif and Begum executed a Note in the
15   amount of $950,000, secured by the Deed of Trust for the Property (ECF No. 124-1 at 1; ECF No.
16   124-2; ECF No. 125 at 39); (2) Plaintiff is the beneficiary of the Deed of Trust (ECF No. 124-2 at
17   1; ECF No. 125 at 40); (3) Arif and Begum defaulted on the Note and have failed to make any
18   payments since October 31, 2015 (ECF No. 49 at 14–15; ECF No. 125 at 39); (4) no other
19   Defendants have interests in the Property that will be affected by the foreclosure (as detailed
20   herein); and (5) Plaintiff has waived its attorneys’ fees and costs pursuant to the Arif/Begum
21   Agreement (ECF No. 49 at 15; ECF No. 125 at 34, 39–40). ING Bank, 758 F. Supp. 2d at 943.
22   Further, the Deed of Trust provides that Plaintiff may foreclose on the Property in the event of
23   Arif and Begum’s default. (ECF No. 124-2 at 24–27; ECF No. 125 at 44.) No Defendants
24   oppose Plaintiff’s claim. Moreover, Arif and Begum have stipulated that Plaintiff has a right to
25   foreclose. (ECF No. 49 at 16–18; ECF No. 125 at 44.)
26                         ii.       Any Junior Interests in the Property Shall Be Removed
27           It is undisputed that Plaintiff holds the senior interest to the Property as beneficiary to and
28   possessor of the first lien on the Property. (ECF No. 49 at 14, 16; ECF No. 124-1 at 5; ECF No.

                                                          20
 1   124-2 at 1, 7; ECF No. 125 at 40); see also Friery v. Sutter Buttes Sav. Bank, 61 Cal. App. 4th
 2   869, 878 (1998) (“California follows the ‘first in time, first in right’ system of lien priorities.”)
 3            With respect to any potential junior lienholders, the Court is satisfied that Plaintiff has
 4   given all required notice such that all junior liens will be removed from the Property upon
 5   foreclosure. Diamond Benefits, 66 Cal. App. 4th at 7. As previously detailed, Plaintiff effected
 6   both personal service and service by publication. (See ECF Nos. 8, 14, 16, 32, 33, 34; ECF No.
 7   51 at 3; ECF No. 51-1.) Having served (either personally or by publication) all potential junior
 8   lienors who have a recorded interest in the Property, Plaintiff has made them all parties to the
 9   instant action. See Diamond Benefits, 66 Cal. App. 4th at 7. Following service, each and every
10   Defendant either defaulted, filed a Notice of Disclaimer, or settled with Plaintiff and/or assigned
11   all interests in the Property to Plaintiff. (See ECF Nos. 17–18, 27, 30, 48, 49, 66, 67, 68, 69, 70,
12   73, 118, 118-1, 119; see also ECF No. 125 at 41.) Plaintiff retained the Swickard Parties’ interest
13   in the Property when it substituted into the action for them. (See ECF Nos. 118-1, 119.) No
14   Defendant seeks to assert an interest in the Property or oppose Plaintiff’s Motion. Moreover,
15   pursuant to the Arif/Begum Agreement, Arif and Begum have stipulated and agreed that
16   Plaintiff’s Deed of Trust on the Property
17                   is a good, valid and binding first priority Deed of Trust and lien on
                     the Property; that [Plaintiff’s] interest in the Property by virtue of the
18                   Deed of Trust is senior to the interests of all other parties in this case
                     in the Property; that [Plaintiff] is entitled to foreclose its senior
19                   interest in the Property; that upon completion of the foreclosure, and
                     in the absence of redemption, the interests of all other parties in this
20                   case in the Property shall be forever foreclosed, terminated, and
                     extinguished.
21

22   (ECF No. 49 at 16.) Accordingly, all junior liens shall be removed from the Property upon
23   foreclosure. Diamond Benefits, 66 Cal. App. 4th at 7; LPP Mortg. Ltd., L.P., 2017 WL 663352,
24   at *2.
25                         iii.      Deficiency Judgment/Redemption Rights Are Waived
26            Here, no deficiency judgment is sought or entered. Pursuant to the Arif/Begum
27   Agreement, Plaintiff agreed to waive any deficiency judgment owed under the Note after the
28   foreclosure sale of the Property. (ECF No. 49 at 15; ECF No. 125 at 34, 40.) In turn, Arif and

                                                         21
 1   Begum have waived their redemption rights, and to the extent not waived, those redemption
 2   rights have been assigned to Plaintiff. (ECF No. 49 at 16, 18.) Since a deficiency judgment and
 3   the owner’s redemption rights have been waived, the Property shall be sold without any owner’s
 4   right of redemption pursuant to California Code of Civil Procedure § 726(e). See Black Sky
 5   Capital, LLC, 7 Cal. 5th at 161. Accordingly, at the conclusion of the foreclosure sale, the high
 6   bidder is entitled to a Receiver’s Deed without any further right of redemption. See id.
 7           In sum, the Court finds Plaintiff has met its burden of establishing it is entitled to judicial
 8   foreclosure under California Code of Civil Procedure § 726(a). Nissan Fire, 210 F.3d at 1102.
 9   Further, the Court finds Plaintiff’s interest in the Property is senior to the interests of all
10   Defendants, Plaintiff is entitled to foreclose its senior interest in the Property, and upon
11   completion of the foreclosure and in the absence of redemption, the interests of all Defendants in
12   the Property shall be forever foreclosed, terminated, and extinguished (except for the Swickard
13   Parties’ interest in the Property, which has been assigned to Plaintiff (see ECF Nos. 118-1, 119)).
14   Diamond Benefits, 66 Cal. App. 4th at 7; LPP Mortg. Ltd., L.P., 2017 WL 663352, at *2; Black
15   Sky Capital, LLC, 7 Cal. 5th at 161.
16           Plaintiff’s Motion is therefore GRANTED as to Claim Four.
17                   D.      Replevin and Foreclosure of a Security Interest Against All Defendants
18                           (Claim Five)
19           Plaintiff seeks replevin and foreclosure of its security interest in the “Personal Property
20   Collateral” as defined herein and set forth under the Security Agreement executed by Arif and
21   Begum on July 28, 2009. (ECF No. 6 at 40–43; ECF No. 125 at 45–47, 51.)
22           As previously noted, a claim for foreclosure requires Plaintiff to establish “the subject
23   loan is in default and the amount of default.” Arabia, 208 Cal. App. 4th at 470. “[T]o sustain a
24   judgment for replevin, ‘it must be shown that possession was in the defendant at the time of the
25   beginning of the action, or that he had the power to make delivery of the personal [property].’”
26   G&G Prods., LLC v. Rusic, No. 2:15-CV-02796-RGK-E, 2019 WL 2996498, at *8 (C.D. Cal.
27   Jun. 10, 2019), appeal dismissed sub nom. G & G Prods. LLC v. Rusic, No. 20-55291, 2020 WL
28   3250498 (9th Cir. Apr. 23, 2020) (citing California Packing Corp. v. Stone, 64 Cal. App. 488,

                                                         22
 1   491–92 (1923) (affirming judgment on replevin action where defaulting mortgagors harvested
 2   and retained crops on mortgaged property)).
 3          Having determined Arif and Begum are in default on the Note, the Court considers
 4   Plaintiff’s claim with respect to the security interest. Plaintiff submitted evidence that Arif and
 5   Begum executed and delivered to it a Security Agreement on July 28, 2009, to further secure the
 6   Note. (ECF No. 124-3; ECF No. 125 at 45.) Pursuant to the terms of the Security Agreement,
 7   Plaintiff has a security interest in the following to secure all of Arif and Begum’s obligations to
 8   Plaintiff under the Note (the “Personal Property Collateral”):
 9                  (a) all interests, distribution rights, proceeds, and all other things of
                    value owned directly or indirectly by the Debtor in any corporation,
10                  partnership, trust, limited partnership, limited liability company
                    and/or limited liability limited partnership, including, without
11                  limitation, all of Debtor’s ownership interest in and to NIM LLC, a
                    Colorado limited liability company; (b) all instruments, including,
12                  without limitation, promissory notes and associated security
                    therewith that may be owned by Debtor; (c) all general intangibles
13                  of Debtor, including, without limitation, goodwill, trademarks, trade
                    names, option rights, permits, licenses, insurance policies and
14                  proceeds therefrom, rights of action, and books and records relating
                    to the same; (d) all investment properly of Debtor; (e) all documents,
15                  including, without limitation, contracts, sales and purchase contracts,
                    leases (both of real and personal property), subleases (of real and
16                  personal property) of Debtor; (f) all software of Debtor; (g) all
                    commodity accounts or commodity contracts, securities (whether
17                  certificated or uncertificated), and bonds owned by Debtor; (h) all
                    accounts, deposit accounts (including consumer deposit accounts),
18                  accounts receivable, escrow accounts, consignments, chattel paper
                    (including both tangible, intangible and electronic chattel paper),
19                  payment intangibles, letter of credit rights, certificates of title, bonds,
                    escrow accounts, commercial tort claims, judgments, litigation
20                  claims, bank accounts, and the like of Debtor; (i) all goods, materials,
                    supplies, chattels, furniture, fixtures, equipment and inventory of
21                  Debtor; (j) all development rights, agricultural lien rights (including
                    both possessary and nonpossessary agricultural lien rights), farm
22                  products, water taps and tap rights, water rights including, without
                    limitation, those certain water rights granted in Decree No. 12999,
23                  entered August 9, 1976, in Book 26 of Judgments, Page 20, by the
                    Superior Court for Lassen County concerning the Long Valley Creek
24                  Stream System within California in Counties of Lassen, Sierra and
                    Plumas, water stock and permits, plans, drawings, specifications,
25                  permits, including, without limitation, that certain Use Permit (File
                    No. 2002-113) issued by the Lassen County Planning Commission
26                  on February 26, 2003 for the operation of a Pozzolan mine,
                    entitlements, studies, surveys, of Debtor; (k) all contracts and
27                  contract rights and all and all ownership interests, distribution rights,
                    proceeds and all other things of value attributable therewith owned
28                  by Debtor; (l) all ownership interests, distribution rights, proceeds,

                                                         23
 1                  and all other things of value owned directly or indirectly by the
                    Debtor, in any retirement accounts, including, without limitation,
 2                  40l(k) accounts, individual retirement accounts, Keogh accounts,
                    SEP accounts, spend-thrift trusts, pensions, and all other varieties of
 3                  trusts and/or retirement savings vehicles (to the extent permitted by
                    law); (m) all trusts, estates, joint ventures and associations, and all
 4                  other things of value attributable therewith owned by Debtor, or
                    which Debtor, is a beneficiary thereof; (n) all boats, aircraft,
 5                  antiques, firearms, musical instruments, fine art, life insurance
                    policies (including, without limitation, cash value), automobiles,
 6                  motorcycles, trucks, tractors; and (o) all accessions, increases,
                    renewals, replacements, proceeds (including both cash and non-cash
 7                  proceeds), products, related securities (whether certificated or
                    uncertificated), general intangibles, supporting obligations,
 8                  condemnation proceeds, and insurance claims and proceeds related
                    to any and all of the above enumerated interests. The interpretation
 9                  of the foregoing descriptions shall be broadly construed in favor of
                    inclusion, and shall be interpreted in a manner that is most
10                  favorable to Secured Party (to extend [sic] permitted by law).

11   (ECF No. 124-3 at 1–2; ECF No. 125 at 45–46) (emphasis in original). Further, pursuant to the

12   Arif/Begum Agreement, Arif and Begum stipulate that Plaintiff has a first priority security

13   interest in and a right to possess all of the Personal Property Collateral. (ECF No. 49 at 16–17;

14   ECF No. 125 at 47.)

15          Based on this record, the Court finds Plaintiff has established its right to foreclose its

16   security interest in the Personal Property Collateral and to possess the Personal Property

17   Collateral and the proceeds therefrom and the products thereof. Nissan Fire, 210 F.3d at 1102;

18   Arabia, 208 Cal. App. 4th at 470; G&G Prods., LLC, 2019 WL 2996498, at *8. Through the

19   Arif/Begum Agreement and the terms of the Security Agreement, Plaintiff has also established

20   Arif and Begum had the “power to make delivery of the personal [property]” at the

21   commencement of this action. G&G Prods., LLC, 2019 WL 2996498, at *8. Further, Plaintiff

22   has established its right is superior to any rights of the Defendants. Nissan Fire, 210 F.3d at

23   1102. No Defendant has opposed Plaintiff’s claim. Moreover, Arif and Begum have stipulated in

24   the Arif/Begum Agreement to Plaintiff’s right to possess the Personal Property Collateral and

25   foreclose on its interest in the Personal Property Collateral due to their default under the Note and

26   Security Agreement. (ECF No. 49 at 16–17.)

27          Therefore, Plaintiff’s Motion is GRANTED as to Claim Five.

28   ///

                                                       24
 1                    E.    Application for the Appointment of Receiver Against All Defendants
 2                          (Claim Six)
 3          Plaintiff seeks appointment of a receiver for the Property, based on the same evidence and
 4   arguments submitted in its October 29, 2020 motion to appoint receiver (ECF Nos. 120–122).
 5   (ECF No. 125 at 47–48, 51–52.) As previously discussed, the Court granted Plaintiff’s motion to
 6   appoint a receiver by separate Order. (ECF No. 131.) Accordingly, Claim Six, which seeks
 7   identical relief on the same bases (see ECF No. 125 at 51–52), is DENIED as moot.
 8          IV.       CONCLUSION
 9          For the foregoing reasons, IT IS HEREBY ORDERED THAT Plaintiff’s Motion for
10   Summary Judgment (ECF No. 123) is GRANTED in part and DENIED in part as follows:
11          1. Plaintiff’s Motion is GRANTED as to Claim One. Judgment is hereby entered in favor
12   of Plaintiff against Arif in the amount of $4,807,615.58. However, pursuant to the Arif/Begum
13   Agreement (ECF No. 49), the Judgment shall be on a non-recourse basis to support Plaintiff’s
14   liens on the Property and the Personal Property Collateral, and Plaintiff has waived a personal
15   judgment against Arif and Begum for a deficiency due under the Note after the foreclosure sale of
16   the Property;
17          2. Plaintiff’s Motion is GRANTED as to Claim Two;
18          3. Plaintiff’s Motion is GRANTED as to Claim Four. Plaintiff’s interest in the Property
19   by virtue of the Deed of Trust is hereby declared to be senior to the interest of all the Defendants.
20   Any interests in the Property held by any of the Defendants, all of which are junior to the
21   Plaintiff’s interest, shall be foreclosed. In the absence of a pre-sale redemption, each Defendant
22   is forever barred and foreclosed of any and all right, title, or interest in the Property. All persons
23   claiming an interest in or to the Property subsequent to the recording of the Lis Pendens have no
24   further interest in the Property by virtue of any deed or instrument recorded prior to the date of
25   this Judgment;
26          4. Plaintiff’s Motion is GRANTED as to Claim Five. As a result of Arif and Begum’s
27   default under the Note, and as confirmed in the Arif/Begum Agreement, Plaintiff is entitled to
28   foreclose its security interest in the Personal Property Collateral; and

                                                        25
 1          5. Plaintiff’s Motion is DENIED as to Claim Six, which is moot in light of the Court’s
 2   prior Order granting Plaintiff’s motion to appoint Tom Morrow as Receiver for the Property (ECF
 3   No. 131).
 4          FORECLOSURE DECREE
 5          The foregoing findings of fact, conclusions of law, and Orders of the Court are hereby
 6   supplemented as set forth below. IT IS FURTHER ORDERED THAT:
 7          1. This Foreclosure Decree is a final judgment as to claims made by Avalanche Funding,
 8   LLC, a Colorado limited liability company, against Defendants Syed M. Arif, an individual;
 9   Syeda Rehana Begum, an individual; Tim Swickard, an individual; Mapes Ranch, Inc., a
10   California corporation; Five Dot Cattle Company, a California corporation; Norman F. Rice,
11   deceased; the testate and intestate successors of Norman F. Rice, deceased, and all Persons
12   Claiming by, through or under such Decedent, as represented by the personal representative of the
13   Estate of Norman F. Rice; Gloria Rice, deceased; the testate and intestate successors of Gloria
14   Rice, deceased, and all persons claiming by, through or under such Decedent, as represented by
15   the personal representative of the Estate of Gloria Rice; the Rice 1997 Family Trust; Gloria M.
16   Rice, Trustee of the Rice 1997 Family Trust; Norman Rice Enterprises, Inc., a Nevada
17   corporation; Matthew G. Huntley a/k/a Matthew Grant Huntley, an individual; Michon Huntley,
18   an individual; Ramona Stonebarger, deceased; the testate and intestate successors of Ramona
19   Stonebarger, deceased, and all persons claiming by, through or under such Decedent, as
20   represented by the personal representative of the Estate of Ramona Stonebarger; Art Koffinke,
21   deceased; the testate and intestate successors of Art Koffinke, deceased, and all persons claiming
22   by, through or under such Decedent, as represented by the personal representative of the Estate of
23   Art Koffinke; Larry Campbell, deceased; the testate and intestate successors of Larry Campbell,
24   deceased, and all persons claiming by, through or under such Decedent, as represented by the
25   personal representative of the Estate of Larry Campbell; Hanson Cattle Company, purported
26   corporation of likely Nevada domicile; Hansen Cattle Company, a Nevada corporation; North
27   American Technical Trading Co., Inc., an Illinois corporation; a trustee of an unnamed trust to be
28   established, referenced in a Notice recorded on February 11, 1997, in volume 660 at page 559;

                                                      26
 1   Chicago Title Company in its capacity as Trustee under a Deed of Trust Recording Number 2008-
 2   04633 of Official Records, Lassen County; all persons unknown claiming only legal or equitable
 3   right, title interest or cloud on Plaintiff’s interest in Property; and Does 1–50.
 4          2. At the foreclosure sale of the Property:
 5                  (a) Plaintiff or its successors and assigns shall be entitled to make a
                    credit bid for some of all of the amount owing under the Note; and
 6
                    (b) In the event of a cash bid, all sale proceeds shall be first applied
 7                  to the amount owing under the Note, and the surplus, if any, shall be
                    paid into the registry of the Court in the same priority as the
 8                  Defendants’ foreclosed interests in the Property and pending further
                    order of the Court.
 9

10          3. At the foreclosure sale, the Property shall be sold in one parcel.
11          4. As soon as practicable and as directed by Plaintiff, the Receiver shall sell the Property
12   at public auction in the manner prescribed by law.
13          5. The Receiver is appointed by the Court to execute this Final Judgment and Decree of
14   Foreclosure. The Receiver shall sell the Property, as directed by Plaintiff and in accordance with
15   28 U.S.C. § 2001(a) for good funds, except that Plaintiff or its successors or assigns may bid by
16   offering partial or full credit against this Judgment on the Note. A certified copy of this Final
17   Judgment and Decree of Foreclosure issued by the Clerk of this Court shall constitute the
18   authority of the Receiver for proceeding and acting in this matter. The Receiver or Plaintiff shall
19   forthwith record a certified copy of this Final Judgment and Decree of Foreclosure in the official
20   records of Lassen, California. After the foreclosure sale, the Receiver shall file a return or report
21   of sale with this Court, and Plaintiff or the high bidder at the foreclosure sale shall seek this
22   Court’s confirmation of the Receiver’s sale.
23          6. This Final Judgment and Decree of Foreclosure shall constitute a Writ of Special
24   Execution and no additional levy need be made.
25          7. The Receiver shall have full power to adjourn, continue, or postpone the sale of the
26   Property without re-advertising, as the Receiver may deem best, and as authorized by law or as
27   may be requested by Plaintiff.
28          8. The Receiver shall give all appropriate notices as required by law. The Court directs

                                                        27
 1   that publication of the sale shall be made in a newspaper of general circulation in Lassen County
 2   pursuant to California Government Code § 6063, which requires three publications once a week
 3   or more often, with at least five days intervening between respective publication dates and not
 4   counting such publication dates, and the first publication shall occur at least 20 days prior to the
 5   time of sale.
 6           9. Notice of Sale shall be served upon Arif and Begum by U.S. Mail and shall be posted
 7   in a public place in Lassen County not less than 20 days prior to the date of sale.
 8           10. The Property shall be sold at the foreclosure sale “AS IS AND WHERE IS” without
 9   any representations or warranties whatsoever by Plaintiff with respect to condition of title or
10   condition of improvements, water, permits, or any other matter.
11           11. The Receiver’s sale shall occur outside and on the courthouse steps of the front door
12   of the Lassen County Courthouse located at 2610 Riverside Drive, Susanville, CA 96130.
13           12. Nothing herein requires Plaintiff to bid at the foreclosure sale, or to bid a minimum
14   amount at the foreclosure sale.
15           13. Any pre-sale redemptions shall be exercised in accordance with California State law.
16           14. Having found that Plaintiff has waived a deficiency judgment on the Note, Arif and
17   Begum have waived their redemption rights and, to the extent not waived, have assigned their
18   redemption rights to Plaintiff pursuant to the Arif/Begum Agreement and Plaintiff has waived any
19   redemption rights it might have received. No Defendant shall have statutory or other right to
20   redeem the Property after the sale.
21           15. After the Receiver’s Sale, the Receiver shall execute and deliver a Receiver’s Deed
22   conveying the Property to the highest bidder at the Receiver’s sale, free and clear of all claims
23   and liens of the parties in this case and of other persons who obtained an interest in the Property
24   after the recordation of the Lis Pendens. Upon issuance of the Receiver’s Deed, the Receiver
25   shall promptly report to this Court the issuance of the Receiver’s Deed.
26           16. After the completion of the foreclosure and issuance of the Deed, the United States
27   Marshal is authorized to evict from the Property any person who remains on the Property in
28   violation of the rights of the grantee under the Receiver’s Deed.

                                                       28
 1          17. Pursuant to the settlement between Plaintiff and the Swickard Parties, and
 2   notwithstanding anything to the contrary in this Foreclosure Decree, the Swickard Parties’ interest
 3   in the Property has been assigned to Plaintiff and is not foreclosed by this Foreclosure Decree.
 4          18. The Court issued a separate Order further describing the Receiver’s duties with
 5   respect to the Property (ECF No. 131), and that Order is incorporated by reference herein.
 6          19. The Court expressly finds and determines that there is no just reason for delay, and
 7   this Final Judgment is a Final Order and Final Judgment of the Court. Fed. R. Civ. P. 54(b).
 8   Plaintiff may immediately proceed with the foreclosure of the Property, provided that the Notice
 9   of Sale shall not issue until 30 days after the entry of this Judgment pursuant to Federal Rule of
10   Civil Procedure 62(a).
11          The Clerk of the Court shall enter this Final Judgment and Decree of Foreclosure for
12   Plaintiff against all the Defendants.
13   IT IS SO ORDERED.
14   DATED: April 30, 2021
15
                                                             Troy L. Nunley
16                                                           United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28

                                                       29
